DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 09/12/22 in response to the non-final Office Action mailed 05/18/22.  
Status of Claims
2)	Claims 1, 2, 4, 5 and 7-21 have been canceled via the amendment filed 09/12/2022.
	New claims 22-35 have been added via the amendment filed 09/12/2022.
Claims 22-35 are pending and are under examination.  
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Moot
5)	The objection to claims 9 and 12 made in paragraph 21 of the Office Action mailed 05/18/22 is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Moot
6)	The rejection of claims 1, 2, 4, 5, 7-14 and 21 made in paragraph 16 of the Office Action mailed 05/18/22 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as not providing adequate written description is moot in light of Applicants’ cancellation of the claims.
7)	The rejection of claims 7, 10 and 11 made in paragraph 18 of the Office Action mailed 05/18/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claims 1, 2, 4, 7-12 and 14 made in paragraph 20 of the Office Action mailed 05/18/22 under 35 U.S.C § 103 as being unpatentable over Morita et al. (US 20120027736 A1, of record) in view of Subhadra B (WO 2018/022327 A1, of record) is moot in light of Applicants’ cancellation of the claims.
Objection(s) to Specification
9)	The instant specification is objected to for the following reason(s);
37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention.  
	New claims 22 and 29 include the new limitations: subjecting bacteria isolated ….. to generate “autologous” probiotic bacteria ……. the “autologous” probiotic bacteria have an …… amount of the “autologous” probiotic bacteria. Applicants refer to lines 3-6 of page 13, lines 1-5 of page 16, lines 14-21 of page 17, and lines 10-13 of page 23, and Example 1 for support. However, these parts of the specification fail to provide descriptive support and clear antecedent basis for the “autologous” probiotic bacteria as recited.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
11)	New claims 22 and 29 and the new dependent claims 23-28 and 30-35 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
New claims 22 and 29 include the new limitations: subjecting bacteria isolated ….. to generate “autologous” probiotic bacteria ……. the “autologous” probiotic bacteria have an …… amount of the “autologous” probiotic bacteria. Applicants refer to lines 3-6 of page 13, lines 1-5 of page 16, lines 14-21 of page 17, and lines 10-13 of page 23, and Example 1 for support. However, these parts of the specification fail to provide descriptive support for the “autologous” probiotic bacteria as recited. Therefore, the above-identified claim limitation(s) and the current scope of the claims are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).  
	Applicants are respectfully requested to point to the descriptive support in the specification as filed, for the new limitation(s), or alternatively, remove the new matter from the claim(s).  See MPEP 714.02 and 2163.06, which, with respect to newly added or amended claims, requires Applicants to show support in the original disclosure for the claims. 
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ), Second Paragraph
12)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13)	Claims 22-35 are rejected under 35 U.S.C § 112(b) as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
	(a)	New claim 29 is ambiguous and indefinite in the limitations: ‘inhibit …. an amount of lipids …’. See the last but one line. It is unclear what is being conveyed or what does this encompass. Note that the preamble of the claim recites ‘inhibiting …. a lipid absorption’. Do Applicants intend to convey that the probiotic bacteria --inhibit absorption of an amount of lipids--?.
	(b)	Analogous rejection and criticism apply to new claim 22 with regard to the limitations: ‘inhibit …. an amount of lipids …’. 
	(c)	Claims 23-28 and claims 30-35, which depend from claim 22 and claim 29 respectively, are also indefinite because of the indefiniteness identified above in the base claims.
Conclusion
14)	No claims are allowed.
15)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        

September, 2022